EXHIBIT 10.12



 

DEFERRED STOCK AWARD AGREEMENT



UNDER THE HARVARD BIOSCIENCE, INC. THIRD AMENDED AND RESTATED 2000



STOCK OPTION AND INCENTIVE PLAN, AS AMENDED

 

Name of Grantee:      (the “Grantee”)

 

Grant Date:      (the “Grant Date”)

 

Pursuant to the Harvard Bioscience, Inc. Third Amended and Restated 2000 Stock
Option and Incentive Plan (as amended, the “Plan”), Harvard Bioscience, Inc.
(the “Company”) hereby grants a number of Restricted Stock Units (“RSUs”) to be
determined in accordance herewith to the Grantee named above (the “Award”),
subject to the terms of the Plan and this Deferred Stock Award Agreement (the
“Agreement”). The Award represents a promise to pay to the Grantee certain
shares of Common Stock, par value $0.01 per share (the “Stock”) of the Company
in an amount determined based on the attainment of performance goals related to
total shareholder return (“TSR”) and continued employment, subject to the
restrictions and conditions set forth herein and in the Plan.

 

1.    Grant and Restrictions.

 

(a)    Grant. The Company hereby awards to the Grantee a target award of
________________ RSUs (hereinafter, as adjusted in accordance with Section 8,
the “Target Award”), subject to the vesting and other conditions set forth
herein and in the Plan, with the final amount of the Award to be the Final RSUs
as determined in accordance with Section 2 below.

 

(b)       No Voting Rights and Dividends. Until such time as the RSUs are paid
to the Grantee in shares of Stock, the Grantee shall have no voting rights and
no rights to any dividends or other distributions with respect to the RSUs.

 

(c)    Restrictions on Transfer. The RSUs granted pursuant to this Agreement may
not be sold, assigned, transferred, pledged or otherwise encumbered or disposed
of prior to vesting.

 

2.    Vesting of Restricted Stock Units.

 

(a)    General Vesting Terms. Except as set forth in Paragraphs 2(b) and 2(c)
below, to the extent the achieved Performance Factor is greater than 0% as of
the end of the Performance Period (as defined below), the Grantee shall vest in
a number of RSUs (the “Final RSUs”) based on the attainment of the TSR
performance goals described on Schedule A as of the end of the Performance
Period (as defined below), such vesting to be as follows: (i) 1/3 of the
aggregate amount of the Final RSUs shall vest on the last day of the Performance
Period (the “Initial Vesting Date”), (ii) 1/3 of the aggregate amount of the
Final RSUs shall vest on the first anniversary of the Initial Vesting Date, and
(iii) the remaining 1/3 of the aggregate amount of the Final RSUs shall vest on
the second anniversary of the Initial Vesting Date, provided that with respect
to each such 1/3 tranche, the Grantee remains employed by the Company or any
Subsidiaries through the respective vesting date (i.e., with respect to the
initial 1/3, the Grantee must remain so employed on the Initial Vesting Date).
The Performance Period is the one year period beginning on the Grant Date (the
“Performance Period”). Your Final RSUs will be determined by multiplying the
Target Award by the percentage (from zero to 150%) (the “Performance Factor”)
which is based on the Company’s Total Shareholder Return during the Performance
Period compared to the Index Constituent Companies, determined according to
Schedule A of this Agreement. Except as specifically provided below in this
Section 2, no RSUs will vest for any reason prior to the Initial Vesting Date.
Except as provided in Paragraphs 2(b) and 2(c) below, if the TSR performance
goals are not attained at the end of the Performance Period, the RSUs will be
immediately forfeited. Upon vesting in accordance herewith or Paragraph 2(c),
the restrictions and conditions in Paragraph 1 of this Agreement with respect to
such RSU shall lapse and such RSU shall become payable to the Grantee in shares
of Stock on the relevant vesting date in the amount of the vested RSUs in
accordance with this Paragraph (a) and Schedule A. Any fractional RSU resulting
from the vesting of the RSUs in accordance with this Agreement shall be rounded
down to the nearest whole number.

 

(b)    Except as noted in Paragraph 2(c) below, and notwithstanding any
provision of any other agreement or arrangement between the Grantee and the
Company that provides accelerated vesting of RSUs or all equity awards in
general in the event of certain types of termination, the Grantee’s rights to
all RSUs granted herein and not yet vested in accordance with the provisions of
Paragraphs 2(a) or 2(c), and Schedule A, shall automatically terminate upon the
Grantee’s termination of employment, voluntarily or involuntarily, with the
Company and its Subsidiaries for any reason (including death).

 



 

 

 

(c)        Notwithstanding anything to the contrary in this Agreement, if a
Change of Control occurs during the Performance Period, the date of such Change
of Control shall be deemed the last day of the Performance Period, and the
Performance Factor will be calculated as if the date of the Change of Control is
the last day of the Performance Period. In such event, (i) your Final RSUs will
be determined by multiplying the Target Award by the calculated Performance
Factor and (ii) to the extent the achieved Performance Factor is greater than 0%
as of the end of such reduced Performance Period, your Final RSUs shall vest in
full as of the date of such Change of Control.

 

3.    Receipt of Stock Upon Vesting. Upon the vesting of the RSUs as provided in
Paragraph 2, the Grantee shall receive one share of Stock for each RSU vested.
Shares of Stock acquired pursuant to this Award shall be issued and delivered to
the Grantee either in actual stock certificates or by electronic book entry,
subject to tax withholding as provided in Paragraph 6 below.

 

4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

 

5.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

 

6.    Tax Withholding. Unless the Grantee elects to satisfy the tax withholding
obligation in a timely manner by making the payments or related arrangements in
accordance with Section 14(a) of the Plan (including, without limitation,
payments made from such Grantee’s compensation or other cash payments otherwise
due him or her from the Company or by paying the Company directly by a separate
check), the tax withholding obligation shall be satisfied by the Company
withholding, from shares of Stock to be issued to the Grantee hereunder, such
number of the Grantee’s shares having an aggregate fair market value equal to
the required minimum amount of the tax withholding then due with respect to such
Grantee.

 

7.    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.

 

8.       Certain Corporate Changes. If any change is made to the Common Stock
(whether by reason of merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, combination of shares, or exchange of shares or any
other change in capital structure made without receipt of consideration), then
unless such event or change results in the termination of all the RSUs granted
under this Agreement, the Administrator shall adjust, as provided in the Plan,
the number and class of shares underlying the RSUs held by the Grantee, the
maximum number of shares for which the RSUs may vest, and the share price or
class of Common Stock for purposes of the TSR performance goals, as appropriate,
to reflect the effect of such event or change in the Company’s capital structure
in such a way as to preserve the value of the RSUs. Any adjustment that occurs
under the terms of this Section 8 or the Plan will not change the timing or form
of payment with respect to any RSUs except in accordance with section 409A of
the Code.

 

9.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.



 

  HARVARD BIOSCIENCE, INC.         By:       Name:     Title:

 

 

 



 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

    Dated:     Grantee’s Signature       Grantee’s name and address:      
 
     
 
     
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 



Schedule A

 

Determination of Performance Factor

 



The Performance Factor shall be determined according to the following table:



 

Relative TSR Percentile Rank* Performance Factor** 20th percentile or lower 0%
21st to 32nd percentile for each 1 percentile in range above 20th percentile, 4%
33rd percentile 50% 34th to 49th percentile 50%, plus for each 1 percentile in
range above 33rd percentile, an additional 3% 50th percentile 100% 51st to 74th
percentile 100%, plus for each 1 percentile in range above 50th percentile, an
additional 2% 75th percentile or higher 150% Examples:  If the Company’s
Relative TSR Percentile Rank falls into the 43rd percentile (i.e., ten
percentiles above the 33rd percentile), the Performance Factor will be 80%
(calculated by multiplying eight by 3% and adding it to 50%).   If the Company’s
Relative TSR Percentile Rank falls into the 65th percentile (i.e., fifteen
percentiles above the 50th percentile), the Performance Factor will be 130%
(calculated by multiplying fifteen by 2% and adding it to 100%), provided that
if the Total Shareholder Return for the Company is negative, the Performance
Factor in such instance would be 100%. 





 

*Total Shareholder Return for the Company shall be based on the percentage
increase/decrease from the Initial Price to the Final Price, and shall reflect
the reinvestment of dividends paid (if any) to shareholders of Common Stock
during the Measurement Period.

** If the Total Shareholder Return is negative for the Performance Period, the
Performance Factor is subject to a cap of 100%.

 

For purposes of the foregoing calculation:

 

1.    “Total Shareholder Return” mean the quotient (expressed as a percentage)
obtained by dividing (i)(A) the Final Price, plus (B) the aggregate amount of
dividends paid in respect of a share of Common Stock during the Measurement
Period (assuming reinvestment of the dividends), minus (C) the Initial Price, by
(ii) the Initial Price.

 

2.    “Initial Price” means the average closing price of Common Stock over the
twenty trading day period ending on the trading day immediately preceding the
first day of the Performance Period.

 

3.    “Final Price” means the average closing price of Common Stock over the
twenty trading day period ending on the last day of the Measurement Period,
provided that in connection with a Change of Control, the Final Price shall be
the per share purchase price in the Change of Control.

 

4.    "Measurement Period" means the Performance Period; provided that in the
event of a Change of Control, Total Shareholder Return shall be calculated
through the date of the Change of Control as provided in the Agreement.

 



 

 

 

5.     “Relative TSR Percentile Rank” means the percentile within the Index
Constituent Companies (as defined below) that the Company’s Total Shareholder
Return would have for the Measurement Period.

 

6. If the Company’s Relative TSR Percentile Rank falls between the measuring
points, the Company’s Relative TSR Percentile Rank will be rounded to the
nearest whole percentage point. With respect to the Index Constituent Companies,
such Initial Price and Final Price shall be determined on a component basis
(assuming dividend reinvestment) during the applicable twenty (20) trading day
periods using an open approach).

 

7. The companies included from the NASDAQ Biotechnology Index for purposes of
the Relative TSR Percentile Rank calculation (the “Index Constituent Companies”)
will be determined on the first day of the Measurement Period and will be
changed only in accordance with the following and no company shall be added
during the Measurement Period for purposes of the Relative TSR Percentile Rank
calculation. The Index Constituent Companies for purposes of the Relative TSR
Percentile Rank calculation will be subject to change as follows:

 

(i) In the event of a merger, acquisition or business combination transaction of
a company in the Index Constituent Companies in which the company in the Index
Constituent Companies is the surviving entity and remains publicly traded, the
surviving entity shall remain a company in the Index Constituent Companies. Any
entity involved in the transaction that is not the surviving company shall no
longer be a company in the Index Constituent Companies.

 

(ii) In the event of a merger, acquisition or business combination transaction
of a company in the Index Constituent Companies, a “going private” transaction
or other event involving a company in the Index Constituent Companies or the
liquidation of a company in the Index Constituent Companies, in each case where
the company in the Index Constituent Companies is not the surviving entity or is
no longer publicly traded, the company shall no longer be a company in the Index
Constituent Companies.

 

(iii) Notwithstanding the foregoing, in the event of a bankruptcy of a company
in the Index Constituent Companies where the company in the Index Constituent
Companies is not publicly traded at the end of the Measurement Period, such
company shall remain a company in the Index Constituent Companies but shall be
deemed to have a Total Shareholder Return of negative 100% (-100%).

 

 

 

 

 

 

 

 

 

 

 

 



 

